Citation Nr: 0419114	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than October 4, 
2000, for the assignment of a 60 percent schedular rating for 
the service-connected low back disorder.

2.  Entitlement to an effective date earlier than October 4, 
2000, for the assignment of a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to December 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which assigned a 60 percent schedular rating 
for the veteran's low back disorder and granted TDIU, both of 
which were effective October 4, 2000.

For the reasons stated below, the Board finds that additional 
development is necessary in order to comply with the duty to 
assist.  Accordingly, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

The record reflects that service connection was initially 
denied for a low back disorder by a June 1994 rating 
decision.  The veteran was informed of this decision, and did 
not appeal.  Consequently, the decision became final.

The veteran subsequently submitted an application to reopen 
his low back claim, which was denied by the RO in an October 
1995 rating decision.  The veteran appealed this decision to 
the Board.  In August 1998, the Board found that new and 
material evidence had been presented, and remanded the 
underlying claim for additional development.  Thereafter, by 
a June 1999 rating decision, the RO granted service 
connection for arthritis due to trauma, lumbosacral spine, 
evaluated as 40 percent disabling effective October 3, 1995, 
reduced to 20 percent disabling effective March 29, 1999.

In August 1999, the veteran's representative submitted a 
Notice of Disagreement on his behalf regarding the June 1999 
rating decision to the extent it denied entitlement to an 
increased evaluation beyond 20 percent for his service-
connected back condition.  The representative also submitted 
a copy a July 1999 private medical statement which they 
asserted supported a 40 percent rating for pronounced 
intervertebral disc syndrome.

By a June 2000 rating decision, the RO granted a 40 percent 
rating for the veteran's service-connected low back disorder 
effective March 29, 1999.  Further, the RO stated that this 
was the benefit sought on appeal.

On October 4, 2000, the RO received statements from the 
veteran and his representative.  In his statement, the 
veteran asserted that he was filing a Notice of Disagreement 
in regard to his claim for increased compensation, and that 
his appeal at that time was to restore the 20 percent 
reduction that was made as a result of his VA medical 
examination of March 29, 1999.  The attached statement from 
his representative asserted that this documentation was in 
reference to the new, formal claim to establish an increased 
evaluation for back condition.

The veteran subsequently underwent a new VA medical 
examination in November 2000.  Also added to the record was a 
private medical statement dated in that same month.  

In May 2001, the veteran submitted a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability.

By the August 2001 rating decision, the RO granted an 
increased rating of 60 percent for the veteran's low back 
disorder and TDIU.  Both of these benefits were effective 
October 4, 2000, which the RO has identified as the date of 
claim.  The veteran appealed, contending that an earlier 
effective date was warranted.

In a June 2004 statement, the veteran's representative 
asserted that he had indicated Social Security Administration 
(SSA) records could be obtained that substantiated his 
unemployability status as it related to his back condition 
since 1991, but that the RO failed to obtain these records.  
The representative further stated that he took exception to 
the RO's refusal to collect SSA records in support of his 
claim for an earlier effective date.

The Board notes that SSA records had previously been added to 
the file during the adjudication of the veteran's underlying 
claim of service connection for a low back disorder.  For 
example, the veteran submitted a June 1992 letter which 
indicated he had been awarded disability benefits effective 
April 1, 1991, due to pain in his hips, back, left and right 
legs, and left shoulder.  Further, the August 1998 Board 
remand specifically directed the RO to request records from 
the SSA, such a request was sent in September 1998, and 
additional SSA records appear to have been added to the file.  
However, no cover letter appears to be attached to these 
records, nor does it appear that the records received from 
SSA includes a copy of the June 1992 decision.  As such, the 
Board cannot definitively state that all SSA records have 
been added to the file.  Moreover, the representative's 
assertion that a request should have been made for such 
records in conjunction with the earlier effective date claim 
suggests that there might be additional records not on file.

The Court has long held that the duty to assist includes 
requesting information and records from the SSA which were 
relied upon in any disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  In light of the 
foregoing, the Board concludes that a request should be made 
to the SSA to ensure that there are no additional records 
that are not on file.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
which addresses all of the evidence obtained after the 
issuance of the October 2002 Statement of the Case, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




